Citation Nr: 1628284	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  12-25 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating higher than 10 percent for alopecia areata of the scalp (claimed as dermatitis, hair loss, and cyst of the scalp).

2.  Entitlement to an increased rating higher than 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a disorder manifested by high cholesterol and resulting in gallbladder disease.

4.  Entitlement to service connection for a torn tendon of the right shoulder.

5.  Entitlement to service connection for cyst of the thyroid.

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity.  

8.  Entitlement to service connection for carpal tunnel syndrome of the left upper extremity.

9.  Entitlement to service connection for service connection for arthritis of the left arm.

10.  Entitlement to service connection for arthritis of the right arm.

11.  Entitlement to service connection for arthritis of the left leg.

12.  Entitlement to service connection for arthritis of the right leg.

13.  Entitlement to service connection for sinus/ allergies condition.

14.  Entitlement to service connection for cyst of the colloid/ brain.

15.  Entitlement to service connection for a disability manifested by bowel disturbance with abdominal distress, to include gastroesophageal reflux disease, or irritable bowel syndrome.

16.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and A.G.



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1996 to March 1997 and January 2003 to April 2004, with additional service in the Army National Guard from August 1996 to June 2012.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2009, the RO in Montgomery, Alabama, in pertinent part, granted service connection for alopecia aerate of the scalp and assigned a 10 percent rating, effective December 17, 2008; and denied service connection for bilateral carpal tunnel syndrome, arthritis of the arms and legs, cyst of the thyroid, cyst of the colloid/ brain, severe headaches, and sinus/ allergies condition.  

Jurisdiction was transferred to the RO in Jackson, Mississippi in September 2010.  In June 2011 the RO, in pertinent part, granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent rating, effective December 17, 2008; and denied service connection for high cholesterol, a torn right shoulder tendon, and acid reflux.  

In February 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.

Additional evidence has been added to the record after the RO last considered the Veteran's claim in an April 2015 supplemental statement of the case.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the Board has found that the evidence is sufficient to grant the claims being decided, herein.  The remaining claims are remanded.

While the RO treated the July 2009 rating decision as a final decision, because the Veteran did not respond to the RO's May 2010 request to clarify which issues she was appealing in the December 2009 notice of disagreement, the Board disagrees.  See October 19, 2010 RO letter.  The Veteran stated on the December 2009 notice of disagreement that she wanted to appeal the July 2009 rating decision.  Since this statement was not limited to certain issues, it should have been construed as a notice of disagreement with all issues in that decision.  See 38 C.F.R. § 20.201 (A written communication from a claimant...expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement.).  While the regulation further notes that if the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, then the specific determinations with which the claimant disagrees must be identified, the example given for this is if the RO denies multiple issues and the Veteran only wants to appeal one of them.  Id.   In other words, the wording of the regulation suggests that the Veteran must specify if he or she wants to limit the issues appealed, but does not require that the Veteran specify each issue if the intent is to appeal all of them.  Therefore, the Veteran's notice of disagreement is construed as disagreeing with all issues in the July 2009 rating decision.  Thus, the July 2009 rating decision is not final, and will be treated as the rating decision on appeal with respect to the increased rating claim for alopecia aerate of the scalp, and the service connection claim for bilateral carpal tunnel syndrome, arthritis of the arms and legs, cyst of the thyroid, cyst of the colloid/ brain, severe headaches, and sinus/ allergies condition.

Similarly, the RO noted in a December 2013 notice letter that the June 2011 rating decision with respect to the issues of service connection for arthritis of the arms and legs, and acid reflux, was final, as the Veteran had not appealed the decision.  However, the Veteran submitted a valid May 2012 notice of disagreement within one year of the June 2011 decision.  Also, the RO issued a statement of the case addressing the service connection claims for arthritis of the arms and legs and acid reflux on August 13, 2013, with the Veteran submitting a timely appeal on October 15, 2013.  VA's mailbox rule provides that in the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA. 38 C.F.R. § 20.305(a) (2015).  Since the VA-Form 9 was stamped as being received on October 15, 2013, applying VA's mailbox rule, the postmark date is presumed as being within five business days prior to that.  Id. Therefore, the presumed postmark date according to 38 C.F.R. § 20.305(a) is prior to October 13, 2013, which is within the 60-day deadline for timely receipt of the VA-Form 9 after the statement of the case.  See 38 C.F.R. § 20.302 (b).  As such, the appeal is timely and the June 2011 rating decision is not final.

With respect to the acid reflux claim, although the Veteran has asserted entitlement to "acid reflux," based on the medical evidence and described symptoms of record, the Board has modified this issue to include a disability manifested by episodes of bowel disturbance with abdominal distress, to include gastroesophageal reflux disease and/ or irritable bowel syndrome.  A claim for service connection for a disability encompasses all relevant symptoms, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  This is because a claimant generally is not competent to diagnose his or her specific condition where such a diagnosis requires medical expertise; he is only competent to identify and explain the symptoms that he observes and experiences.  Id.  This modification is more favorable to the Veteran, because, as will be discussed in more detail below, there is favorable evidence relating a diagnosis of irritable bowel syndrome to service, and inconclusive evidence as to whether the Veteran actually has gastroesophageal reflux disease.

The Veteran appealed a service connection claim for asbestosis on a timely VA-Form 9 dated in October 2013.  On a later VA-Form 9 in July 2014, however, the Veteran limited the appealed issues and did not include asbestosis.  The RO construed this as, in effect, withdrawing her claim.  At her February 2016 Board hearing, the Veteran, nor her representative indicated that the issue of entitlement to service connection for asbestosis was on appeal.  See also June 2015 VA-Form 646.  Thus, it appears that the Veteran has no further desire to address this claim.  Nonetheless, the issue will be remanded, as the Veteran has not submitted a written withdrawal of the claim, nor did she withdrew the matter during testimony at a hearing.   See 38 C.F.R. § 20.204 (b).  A valid withdrawal must be explicit, unambiguous, and done with a full understanding of the consequences.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  

Finally, the Veteran filed a March 2016 notice of disagreement with a February 2016 rating decision that denied service connection for a staph infection and granted service connection for an upper respiratory infection (claimed as bronchitis).  While the RO has not yet issued a statement of the case on this matter, the RO sent the Veteran a letter in May 2016 noting that the Veteran's notice of disagreement had been received and that it was trying to resolve the disagreement.  As it appears that the RO is in the process of addressing the Veteran's claim, a remand for a statement of the case is not appropriate, in this regard.

The issues of increased rating for alopecia and acquired psychiatric disorder, as well as service connection for high cholesterol, thyroid cyst, carpal tunnel syndrome, arthritis of the arms and legs, cyst of the colloid/ brain, and a disability manifested by bowel disturbance with abdominal distress, to include gastroesophageal reflux disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT


1.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed right shoulder tendon tear was incurred in service.

2.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed headaches were incurred in service.

3.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed sinusitis and allergic rhinitis were incurred in service.

4.  The evidence of record is at least in equipoise as to whether the Veteran's current disability manifested by bowel disturbance with abdominal distress, to include irritable bowel syndrome was incurred in service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for right shoulder tendon tear have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for headaches have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for sinusitis and allergic rhinitis have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for disability manifested by bowel disturbance with abdominal distress, to include irritable bowel syndrome have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veteran's service connection claims for a right shoulder torn tendon, headaches, sinus/ allergy condition, and disability manifested by bowel disturbance with abdominal distress, to include irritable bowel syndrome have been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty. 38 U.S.C.A. § 101(21)(24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty. Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1131.  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists. 38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state. 38 C.F.R. § 3.6(d).

Initially, the Board notes that, with the exception of the torn right shoulder tendon, all of the disabilities the Veteran is claiming service connection for are considered diseases, and not "injuries."  Thus, with respect to the service connection claim for migraine headaches, sinus/ allergies, and acid reflux, service connection may only be awarded by establishing that these disabilities had their onset during, or were aggravated by, a period of ACDUTRA in relation to the Veteran's service in the National Guard, rather than based on any presumptive incurrence within one year after the reserve service.  Service connection would not be warranted for the same circumstances during a period of INACDUTRA. 

The Veteran had active military service from November 1996 to March 1997 and January 2003 to April 2004, with additional service in the Army National Guard from August 1996 to June 2012.

The presumption of soundness under 38 U.S.C.A. § 1111  does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id; see also Acciola v. Peake, 22 Vet. App. 320 (2008).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA. Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone. Id.   

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48. 

In this case, with the exception of the right shoulder torn ligament, the Veteran does not contend that her disabilities were incurred during a period of ACDUTRA or INACDUTRA or preexisting disabilities that were aggravated during a period of ACDUTRA. Instead, she contends that most of her problems are the result of her service in Southwest Asia during active service, or otherwise first manifested during a period of active service.  

Personnel records show that the Veteran served in Kuwait/ Iraq from April 11, 2003 to March 2, 2004.

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

With exceptions that are not applicable to the present claim, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).
  
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A.  Right Shoulder 

The Veteran testified that she injured her right shoulder during a humanitarian mission in Jamaica in approximately April of 2009 when she was on active duty for training.  See February 2016 Board hearing transcript, pp. 11-13.

The service treatment records also show complaints of right shoulder pain during her period of active duty service in December 2003.  After her period of active duty service, National Guard records also show an assessment of tendonitis of the right shoulder in October 2004 and January 2005.  She was put on a temporary profile on July 5, 2005 for tendonitis of the shoulder (prior to a period of active duty training from July 9, 2005 to July 23, 2005).   An August 2006 report of medical history shows complaints of painful shoulder, elbow, or wrist, and swollen or painful joints

As the Veteran testified, military personnel records show a period of active duty training in Kingston, Jamaica from March 28, 2009 to April 11, 2009.

A June 2009 MRI from the VAMC in Columbus shows right shoulder, tearing of the supraspinatus tendon near its insertion; and an x-ray examination shows minimal degenerative changes.  A July 2009 VA orthopedic consult shows complaints of chronic low-grade pain in the right shoulder for about a month.  A February 2010 VA treatment record shows an assessment of rotator cuff disease of the right shoulder, presently quiescent.

A September 2010 VA orthopedic consult shows continued complaints of right shoulder pain.  The prior MRI report in 2009 was noted.

The Veteran underwent a VA examination in January 2011.  She noted that her right shoulder began hurting in 2009 when she was on a humanitarian mission with the National Guard on active duty in Jamaica.  She stated that she had an over-exertion injury to her right shoulder and developed pain.  She also noted that she had an MRI and had torn something in the rotator cuff and that by 2010 it was healed.  Presently she complained of instability and pain.  On physical examination the Veteran had minimal pain with palpation along the anterior aspect of the right shoulder, and mild pain with movement.  X-ray examination of the right shoulder showed minimal degenerative changes for the Veteran's age group, which the examiner interpreted as normal.  

Notwithstanding the January 2011 VA examiner's assessment that the Veteran's right shoulder arthritis is "normal", in reviewing the evidence of record, the evidence shows in-service treatment for right shoulder pain during active duty service in December 2003 with a diagnosis of tendonitis of the right shoulder within a few months after separation from the second period of service in October 2004; the Veteran's competent and credible statements concerning chronic symptoms of right shoulder pain due to injury during a period of active duty training in April 2009 with MRI evidence of a right tendon tear in the right shoulder in June 2009, soon after the reported injury; and a current diagnosis of arthritis of the right shoulder.  

While the examiner in January 2011 determined that the Veteran's right shoulder arthritis was normal for her age group, the examiner did not reconcile this opinion with the medical evidence showing findings in service of right shoulder pain in 2003, diagnosis of tendonitis within months after separation from service in October 2004, or the Veteran's complaints of injury to the right shoulder during active duty training in April 2009 with MRI evidence of a torn tendon in the right shoulder in June 2009.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As the record shows complaints of right shoulder pain in service, with an assessment of tendonitis in the right shoulder soon after; and injury to the right shoulder during a period of active duty training, resulting in MRI evidence of a torn tendon; the Veteran's competent and credible statements regarding shoulder pain since service; and current diagnosis of arthritis in the right shoulder; any remaining doubt is resolved in favor of the Veteran.  Service connection for right shoulder torn tendon is warranted.

B.  Migraine Headaches

The Veteran noted on an August 2010 statement that her headaches were possibly linked to Anthrax vaccination and exposure to fumes and gasses in service.  She testified at the Board hearing that her headaches started while on active duty and got really bad in approximately 2004.

A few months prior to her military service starting in August 1996 (National Guard) and November 1996 (active duty), a March 1996 treatment record shows the Veteran was taking medication for headaches.  

A February 2004 post-deployment questionnaire shows complaints of headaches.  A March 2004 post-deployment medical assessment also shows mild headaches for one week.  

After active service, an April 2006 VA treatment record shows the Veteran continued to have complaints of frontal headaches and sinus problems.  The assessment was questionable headache due to sinusitis.  An August 2006 report of medical history shows complaints of frequent or severe headaches.

An April 2009 VA examination report shows headaches, date of onset March 2004.  It was noted that the Veteran was seen at Jackson VAMC in April 2008 with complaints of daily headaches.  A computed tomography (CT) scan of the brain in June 2008 showed colloid cyst on roof of third ventricle.  The diagnosis  was chronic tension headaches, treated with over-the-counter medication.  Abnormal CT of the head showing 1.5 cm x 1.3 cm colloid cyst (benign tumor) 3rd ventricle, no evidence of obstruction or complications.

The examiner provided an opinion that the current treatment for headaches was not at least as likely as not (probability less than 50%) due to or a result of her service complaints of headaches or to the thyroid condition (goiter) or to the brain cyst.  The rationale was that the Veteran had multinodular goiter, which was inactive and had not required any treatment.  Therefore, it was unlikely to cause headaches.  The brain cyst was a colloid cyst seen in the CT of the head, which was asymptomatic with no evidence of obstruction or any other complication and therefore, was unlikely to cause headaches.  There was some discrepancy as to when the onset of headaches occurred, as indicated by claims file review of March 2004 and April 2008 evaluations.  Therefore, it was less likely than not that the Veteran's current treatment for headaches was related to her service complaints for headaches.

A January 2011 VA general examination report shows the Veteran reported that her headaches started in perhaps 2003.  She could not identify any particular precipitant and denied head injury.  She described them as being predominantly in the right frontal area, but might move posteriorly, and were rarely on the left.  They involved a pressure in nature with nausea and phono and photophobia.  The assessment was migraine headaches recurring three times a week with three prostrating attacks in the past six months.  The examiner noted that she was unable to relate her medical condition to the Gulf War, but did not offer any rationale for this opinion.

Notwithstanding the negative medical opinions, in reviewing the evidence of record, the evidence shows the Veteran's competent and credible statements concerning chronic symptoms of headaches in service and after service, in-service treatment for headaches, and post-service treatment for headaches since soon after deployment to Iraq.  While the Veteran was taking medication for headaches prior to service in March 1996, this does not constitute clear and unmistakable evidence of a pre-existing disability.  Furthermore, treatment records do not mention any subsequent complaints until 2004 after her deployment to Iraq, which is consistent with her hearing testimony.  Even though the examiner in April 2009 determined that her headaches were not related to military service due to the discrepancy in reporting date of onset, the Board finds that the Veteran has been more or less consistent in her statements concerning onset of headaches during her deployment to Iraq from 2003 to 2004.  Thus, the Veteran's statements concerning her headaches symptomatology are credible.  If the examiner renders a negative opinion based on the absence of treatment or complaints in service or since service, and 1) there is competent lay evidence of in service incurrence or continuity of symptomatology since service, and 2) the Board has found the lay evidence credible; then the opinion is based on an inaccurate factual premise because there is evidence of in service complaints and/or post service complaints.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The January 2011 VA medical opinion has no probative value because the examiner did not offer a supporting rationale.  See Stefl, at 124; Nieves-Rodriguez, at 304.

In addition, some of the medical evidence of record suggests that the Veteran's headaches are secondary to her sinusitis, which, as discussed in more details below, also has been granted service connection as a result of this Board decision.  See, e.g., December 5, 2007 VA primary care treatment record showing headaches mostly from sinusitis.

Any remaining doubt is resolved in favor of the Veteran.  Service connection for headaches is warranted.

C.  Sinus/ Allergies Condition 

The Veteran seeks service connection for a sinus/ allergy condition, which she states started during her military service.  In an August 2010 statement, the Veteran asserted that her sinus/ allergies were related to toxic fumes and respiratory infections while in Iraq; and were also possibly related to side effects of Anthrax vaccination.  She noted that she continues to have a sinus infection once a year since returning from Iraq, and had none before deployment.  As noted, personnel records show that the Veteran served in Kuwait/ Iraq from April 11, 2003 to March 2, 2004.

The service treatment records show complaints of sinus pressure and a bloody nose in February 2003 (during her period of active duty service, but prior to her deployment to Iraq on April 11, 2003).  She was assessed with an upper respiratory infection.  In September 2003, she had complaints of cough and sore throat.   A January 2004 service treatment record shows complaints of sore throat, hoarseness, nasal drainage, and dry cough.  The assessment was upper respiratory infection.  On a February 2004 post-deployment questionnaire, the Veteran complained of a chronic runny nose.  

After service, an August 2005 VA treatment record shows findings of allergic rhinitis, and sinusitis.  A February 2006 VA treatment record shows chronic sinusitis with exacerbation.  In April 2006, the Veteran continued to have complaints of frontal headaches and sinus problems.  A September 2006 VA treatment record also shows chronic sinusitis.  August 2008 to November 2008 private treatment records show complaints of sore throat and sinus drainage.  The Veteran was assessed with allergic rhinitis and sinusitis and pharyngitis.

The Veteran underwent a VA examination in April 2009, which noted that the date of onset of the Veteran's sinusitis/ rhinitis was in 2004.  Symptoms of nasal allergy reportedly started in Iraq with runny nose and post-nasal drip.  The Veteran had coughing and difficulty breathing and required antibiotics for a week at a time on three occasions.  Radiographs of the paranasal sinuses were unremarkable; but it was noted that if the Veteran's symptoms persisted that a CT scan of the paranasal sinuses could be obtained.  Diagnosis was allergic rhinitis, improved, normal examination, and normal sinuses.  The opinion was that the sinusitis/ allergic rhinitis was not at least as likely as not (probability less than 50%) caused by or a result of the same treatment in service for upper respiratory infection.  The rationale was that the Veteran was treated for upper respiratory infections in service, but currently she had episodes of sinusitis/ allergic rhinitis.  There was normal x-ray of the chest and sinusitis, and review of the claims file and interview with the Veteran and physical examination.

A January 2011 VA general examination report shows the Veteran complained of sinus problems since 2003, which she described as sinus drainage.  She reported it as a year-round problem and not seasonal.  She also described problems as rhinitis and postnasal drip.  The examiner assessed the Veteran as having allergic rhinitis without evidence of sinusitis.  X-ray examination of the sinuses was unremarkable.  The examiner also determined that the Veteran had no undiagnosed illness or chronic multi-system undiagnosed illness, and the examiner was not able to relate any of her above conditions to the Gulf War.  A rationale for this opinion was not provided, however.

The Veteran underwent a VA Gulf War examination in January 2016.  After examining the Veteran and reviewing the record, the examiner determined that the Veteran had allergic rhinitis and recurrent sinusitis.  The examiner noted that allergic rhinitis might be caused by environmental exposures such as smoke, dust, and airborne mold spores, et cetera.  Based on the fact that Gulf War veterans were exposed to burn pits and sand, the examiner determined that the Veteran's allergic rhinitis was at least as likely as not incurred in or caused by the Veteran's Gulf War service.  The examiner further noted that the Veteran's sinusitis was at least as likely as not secondary to allergic rhinitis and that therefore, the sinusitis was at least as likely as not caused by military service.

In reviewing the evidence of record, the evidence shows the Veteran's competent and credible statements concerning chronic symptoms of sinusitis and allergic rhinitis in service and after service, in-service treatment for symptoms such as sinus pressure, chronic runny nose, upper respiratory infection, cough, and sore throat, and a medical opinion relating the Veteran's present sinusitis and allergic rhinitis to her military service.

While the examiner in January 2011 determined that the Veteran did not have sinusitis, due to x-ray examination, and that her allergic rhinitis was not related to her military service, there was no rationale provided for the latter opinion.  A medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

While there is some discrepancy as to whether the Veteran has sinusitis, any remaining doubt is resolved in favor of the Veteran.  Service connection for sinusitis and allergic rhinitis is warranted.

D.  Disability Manifested by Bowel Disturbance with Abdominal Distress, to include Irritable Bowel Syndrome

The Veteran testified at the February 2016 Board hearing that she first started being treated for acid reflux in 2004 and at present continued to suffer from gastrointestinal problems, including a burning in her chest, or acid coming up, in addition to diarrhea or constipation.  See February 2016 Board hearing transcript, p. 35.

In between the periods of active duty service, (from November 1996 to March 1997 and January 2003 to April 2004), the Veteran was seen in July 1999 for complaints of nausea and diarrhea.  The assessment was possible gastroenteritis.

A March 2004 post-deployment medical assessment shows complaints of diarrhea for one week.  After her period of active duty service, subsequent treatment records show that in September 2004 and October 2004 the Veteran was treated for indigestion and prescribed antacids for gastroesophageal reflux.  

VA treatment records in February 2006 show reflux esophagitis. A May 2006 VA treatment record shows increased heart burn.  An August 2006 report of medical history shows complaints of frequent indigestion or heartburn.  It was determined in December 2006 that she needed an EGD; but there is no further record that one was performed.

A January 2011 VA examination report shows that the Veteran's gastroesophageal reflux disease started in 2004.  She noted that they were supposed to do an endoscopy but they did not.  She presently took medications but still had problems about twice a week, described as burning in the chest and bitter fluid in her throat.  The diagnosis was gastroesophageal reflux disease.  The examiner determined that the Veteran had no undiagnosed illness or chronic multi-symptom undiagnosed illness; and further noted that she was unable to relate any of her above general medical condition to the Gulf War.

The Veteran underwent a VA Gulf War examination in January 2016.  The Veteran stated that she had diarrhea during service that changed to constipation.  She noted that after deployment she continued to experience constipation with abdominal discomfort, gas, and bloating.  She noted that she presently took medication and experienced frequent episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition.  After examining the Veteran and reviewing her records, the examiner determined that the Veteran had irritable bowel syndrome based on clinical presentation and that it was at least as likely as not related to her military service.

In reviewing the evidence of record, and as will be discussed in more detail in the remand section below, it is not clear if the Veteran actually has gastroesophageal reflux disease, as there has been no clinical testing to make this determination.  Nonetheless, the evidence shows the Veteran's competent and credible statements concerning chronic symptoms of a disability manifested by bowel disturbance with abdominal distress, both in service and after service, in-service treatment for symptoms such as diarrhea or constipation, and burning, and a medical opinion relating a present diagnosis of irritable bowel syndrome to her military service.

While it was noted in 1999 that the Veteran had possible gastroenteritis, this does not constitute clear and unmistakable evidence of a pre-existing disability prior to her second period of service.  Therefore, the Veteran was considered sound at entry into service in 2003.  

Any remaining doubt is resolved in favor of the Veteran.  Service connection for a disability manifested by bowel disturbance with abdominal distress, to include irritable bowel syndrome is warranted.


ORDER

Entitlement to service connection for residuals of a torn tendon of the right shoulder is granted.

Entitlement to service connection for headaches is granted.

Entitlement to service connection for sinusitis and allergic rhinitis is granted.

Entitlement to service connection for a disability manifested by bowel disturbance with abdominal distress, to include irritable bowel syndrome is granted.




REMAND

A letter should be sent to the Veteran to determine whether she still wants to pursue her service connection claim for asbestosis; and if not, the Veteran needs to submit a statement in writing withdrawing her claim.

The Veteran seeks an increased rating for her alopecia areata of the scalp.  She underwent a VA dermatology examination in January 2016 that has not been reviewed by the RO for purposes of her claim.  She testified at the Board hearing in February 2016 that her scalp condition involved a history of scaliness and that she lost pretty much all of her hair, and had to wear wigs all the time.  In addition to the dermatology examination, the record shows that additional VA treatment records have been added to the file since the RO last considered the claim in April 2015.  A complete copy of all relevant dermatology treatment records dated since December 2008, including any relevant National Guard records dated through June 2012, should be scanned into VBMS prior to a decision on appeal.

The Veteran's representative testified at the February 2016 Board hearing that her service-connected depression was related to her alopecia.  She was last evaluated for her depression for compensation and pension purposes in March 2011.  As the Veteran has suggested that her alopecia has continued to worsen during the course of the appeal, based on her and her representative's assertions that her depression is related to her alopecia, then the evidence also suggests a worsening in her mental health in the approximately five years since it has last been evaluated for compensation and pension purposes March 2011.  For this reason another examination is warranted to assess the present severity of her psychiatric disability.

The Veteran contends that her high cholesterol, which she testified was diagnosed while on orders, led to gallbladder removal.  Medical records show a diagnosis of dyslipidemia in February 2008; and that she underwent a laparoscopic cholecystectomy in September 2014.  An examination addressing her claim must be provided on remand.

The Veteran seeks service connection for bilateral carpal tunnel syndrome.  Her post-deployment physical in March 2004 shows complaints of intermittent bilateral hand pain for two weeks.  Post-service medical records show findings that suggest carpal tunnel syndrome but there is no record of any nerve conduction studies.  The Veteran testified, however, that she did have nerve conduction studies at the VAMC in Jackson.  These records must be obtained on remand, and a comprehensive examination with etiology opinion also should be provided.  

In addition, the Veteran seeks service connection for arthritis of the bilateral arms and legs.  While some of the records note arthritis, x-ray examination records in the file do not show that the Veteran has arthritis.  However, the issue of entitlement to joint pain due to undiagnosed illness has been raised by the record due to the Veteran's complaints since her deployment to Iraq.  The Board does not construe a claim based on undiagnosed illness as separate from a claim for arthritis, as the Veteran only wants benefits for the symptoms she experiences, whether they are due to undiagnosed illness or arthritis.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled. ).  A comprehensive VA Gulf War examination has not been provided to address the Veteran's polyarthralgia complaints.  This should be remedied on remand.

Regarding the Veteran's service connection claim for a thyroid cyst and cyst of the colloid/ brain, given that a complete copy of the Veteran's National Guard records through 2012 have not been obtained, it is not clear if these disorders arose during periods of active or inactive duty training.  Also, it is not clear if there are any present disabling effects of the cysts.  These matters should be remedied on remand, as well.  

Finally, while the Veteran has sought service connection for acid reflux, there is no clear medical evidence to support a diagnosis of gastroesophageal reflux disease, as clinical testing has never been performed to make this determination.  The evidence appears to instead support a diagnosis of irritable bowel syndrome, which as a result of this Board decision, has been granted.  However, whether the Veteran has gastroesophageal reflux disease is a medical determination, outside of the Board's purview.  Thus, on remand, the Veteran should be clinically tested to determine if she actually has gastroesophageal reflux disease, in addition to irritable bowel syndrome.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter asking her if she wants to pursue her claim for service connection for asbestosis.  The Veteran also should be asked to state whether she wants to continue with her appeal for service connection for a disability manifested by bowel disturbance with abdominal distress, to include gastroesophageal reflux disease, in light of the Board's decision to grant service connection for a disability manifested by bowel disturbance with abdominal distress, to include irritable bowel syndrome.  If the Veteran responds no, then request that she submit a withdrawal of this claim in writing.  If the Veteran responds yes, or does not reply, then treat the matter as on appeal and conduct all necessary development.  

2.  Contact the appropriate service department to make efforts to obtain copies of the Veteran's service treatment and personnel records for her complete National Guard service from August 1996 to June 2012.  If efforts to obtain these records are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning this claim.

3.  Make arrangements to obtain relevant treatment records pertaining to the Veteran for alopecia, psychiatric disorder, thyroid cyst, bilateral carpal tunnel syndrome, arthritis/ polyarthralgia of the arms and legs, and cyst of the colloid/ brain the Jackson VAMC dated from January 2016 to present; and from the Tuscaloosa VAMC dated from February 2016 to present.  If efforts to obtain these records are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning this claim.

4.  Ask the Veteran to identify any additional treatment she has received for her alopecia, psychiatric disorder, thyroid cyst, carpal tunnel syndrome, arthritis/ polyarthralgia of the arms and legs, and cyst of the colloid/ brain since her separation from military service.  Make reasonable efforts to obtain any records identified and notify the Veteran of any negative responses and what further steps VA will make concerning her claim.

5.  Then schedule the Veteran for a VA psychiatric examination to determine the current severity of her psychiatric disorder, to include PTSD.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected psychiatric disorder, to include PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130 , Diagnostic Code 9411.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding. 

The VA examiner is requested to provide an opinion as to the functional (both social and occupational) impairment due to the Veteran's service-connected psychiatric disorder, to include PTSD, both alone and in combination with other service-connected disability.  In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected disability.  The requested opinion must also take into consideration the relevant employment history and educational history, or lack thereof.

If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the severity of the disability at issue or because of some other reason. 

6.  Thereafter, schedule the Veteran for a VA examination with a physician with the relevant background, if possible, to ascertain the etiology of the Veteran's claimed cholesterol/ gall bladder removal since her separation from military service.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted to determine whether the Veteran has any residuals from her gall bladder removal.

Then the examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any disorder resulting in her gall bladder removal had its clinical onset during active service or is related to any in-service disease, event, or injury, including high cholesterol, which the Veteran contends was diagnosed during a period of active duty for training.  

In providing this opinion, the examiner should acknowledge any of the Veteran's statements asserting symptoms in service and since her discharge from service.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

7.  Thereafter, schedule the Veteran for a VA examination with a physician with the relevant background, if possible, to ascertain the etiology of the Veteran's claimed thyroid cyst and cyst of the colloid/ brain since her separation from military service.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted to determine whether the Veteran has any residuals from her thyroid cyst and/ or cyst of the colloid/ brain.

Then the examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that her thyroid cyst and/ or cyst of the colloid/ brain had its clinical onset during active service or is related to any in-service disease, event, or injury, including exposure to Anthrax vaccination or fumes and gasses during her service in Iraq.  

In providing this opinion, the examiner should acknowledge the following in addition to any further records added to the file since this remand:

(a)  August 2006 report of medical history showing enlarged thyroid.

(b)  February 2008 diagnosis of goiter

(c)  September 2006 VA treatment record showing enlarged goiter, multinodular goiter; and in October 2006, nodules suspicious, Veteran declined needle biopsy, difficult to rule out  lymphadenitis right side of neck. 

(d)  April 2009 VA examination showing CT of the brain in June 2008, which showed colloid cyst on roof of third ventricle; and diagnosis of abnormal CT of the head showing 1.5 cm x 1.3 cm colloid cyst (benign tumor) 3rd ventricle, no evidence of obstruction or complications.  

(e)  Disqualified from military service due to ventricle cysts in January 2010, per an August 2011 Physical Evaluation Board.  

(f)  August 2010 statement from the Veteran that the cyst of the colloid/ brain/ thyroid possibly linked to Anthrax vaccination and exposure to fumes and gasses.  

(g)  Any of the Veteran's statements asserting symptoms in service and since her discharge from service.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

8.  Thereafter, schedule the Veteran for a VA examination with a physician with the relevant background, if possible, to ascertain the etiology of the Veteran's claimed bilateral carpal tunnel syndrome since her separation from military service.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted to determine whether the Veteran has carpal tunnel syndrome.

Then the examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any carpal tunnel syndrome had its clinical onset during active service or is related to any in-service disease, event, or injury, including rigorous weapons training. 

In providing this opinion, the examiner should acknowledge the following, in addition to any records added to the file after this remand:  

(a)  August 2010 statement and testimony that she was treated from March 2004 to August 2004 at Columbus Air Force Base Medical Center in Columbus, MS for pain and weakness in the arms.  In addition, she noted that the repetitive job in the military of carrying weapons and rigid training with carrying, firing, cleaning and assembling an M16 rifle caused her lots of pain.  

(b)  The service treatment records showing a March 2004 post-deployment medical assessment, which shows complaints of intermittent bilateral hand pain times two weeks; and post-service June 2004 complaints of sensory loss in fingers in right hand.

(c)  August 2006 and February 2008 diagnosis of carpal tunnel syndrome; August 2006 report of medical history showing painful shoulder, elbow, or wrist, numbness or tingling, swollen or painful joints.

(d)  A May 2006 treatment record shows left wrist pain and crackling at times with a finding of osteoarthritis of the left wrist.  A June 2009 VA treatment record shows the Veteran complained of small knot-like nodules on the knuckles of her hands that were occasionally tender.  The impression was polyarthritis.

(e)  VA treatment records dated in July 2009 show the Veteran was seen with complaints of pain located mainly in her hands.  A physician in July 2009 noted the complaints of very small unchanged "knots" on her fingers for three months.  The impression was finger nodules; the physician suspected some mild irregularities of extensor tendon sheaths, very subtle and non-tender.  It was noted that she had a past medical history of carpal tunnel syndrome and that nerve conduction studies were ordered to rule out carpal tunnel syndrome.

(f)  A rheumatologist assessed her as having diffuse nonspecific arthralgia/ numbness in the hands.  It was determined that there was no acute inflammatory condition occurring.  An addendum physician statement notes that the Veteran reported a history of various aches and pains.  She also reports a history of noticing knots in her knuckles.  The physician agreed with the rheumatologist's assessment that there was no clear evidence of an inflammatory arthritis at that time.  The physician believed that the "knots" she was seeing on her knuckles were the tendons appearing slightly prominent when her knuckles flexed.

(g)  A February 2010 VA rheumatology treatment record shows the Veteran was assessed as having polyarthralgia, though not secondary to inflammatory arthritis.  The physician wanted to get bilateral x-ray films of the hands.  However, there is no record that this was completed.  With respect to the hand paresthesias, the rheumatologist determined that it was most likely carpal tunnel syndrome.  She was scheduled to have EMG and nerve conduction studies the following month.  However, the follow-up examination in March 2010 was canceled by the Veteran.

(h)  The Veteran also underwent a VA rheumatology examination in March 2011, during which the examiner determined that the Veteran's polyarthralgia of the hands was inconsistent with an autoimmune rheumatic disease, such as rheumatoid arthritis.

(i)  In April 2011, the Veteran underwent a VA examination of the hands; and the examiner determined that the discomfort the Veteran had in the hands could be due to carpal tunnel syndrome

(j)  Any of the Veteran's statements asserting symptoms in service and since her discharge from service.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

9.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any medically undiagnosed symptoms, including joint pain. 

The examiner must review the claims file and state that the claims file was reviewed in the report.  Current VA Gulf War Examination Guidelines must be followed.  All indicated tests should be performed, and all findings reported in detail.  Specifically, the VA examiner's opinion should address the following: 

(a)  State whether the Veteran's complaints of joint pain in the arms and legs are attributable to a known clinical diagnosis, or whether such complaints are signs or symptoms of an undiagnosed illness or medically unexplained chronic multi-symptom illness such as joint pain. 

(b)  If any of the above symptoms are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the condition was incurred during active service.  In doing so, the examiner must consider the Veteran's statements regarding continuity of symptomatology. 

In providing this opinion, the examiner should acknowledge the following, in addition to any additional records added since this remand:

(a)  An August 2010 statement that she was treated from March 2004 to August 2004 at Columbus Air Force Base Medical Center in Columbus, MS for pain and weakness in the arms and legs.  

(b)  Her statement that she was seen by a physician in June 2010 while on orders with the National Guard for pain in the shoulder, legs, and numbness in the toes.  

(c)  Her assessment that arthritis of the arms and legs was possibly linked to side effects of anthrax vaccination and 14 years of rigid military training

(d)  Her representative's testimony at the Board hearing that carrying different size weapons could contribute to her arthritis, as well.  See February 2016 Board hearing transcript, p. 25.  

(e)  The Veteran's testimony that she started having problems with her joints soon after deployment in 2004.  Id. at 28.

(f)  A March 2004 post-deployment medical assessment shows complaints of intermittent bilateral hand pain times two weeks.

(g)  A June 2004 service record (after active duty service) noting complaints of bilateral knees hurting with a clinical impression of tendonitis.  

(h)  A January 2005 treatment record showing tendonitis of the knees; and a temporary profile in July 2005 was made for tendonitis of the knees, prior to a period of active duty training.  An August 2006 report of medical history shows swollen or painful joints.

(i)  A May 2006 treatment record shows left wrist pain and crackling at times with a finding of osteoarthritis of the left wrist.  

(j)  In February 2008, the Veteran was diagnosed with osteoarthritis, but it is not clear for which part of the body.

(k)  A June 2009 VA treatment record shows the Veteran complained of small knot-like nodules on the knuckles of her hands that were occasionally tender.  The impression was polyarthritis.

(l)  VA treatment records dated in July 2009 show the Veteran was seen with complaints of pain located mainly in her hands and feet.  A physician in July 2009 noted the complaints of very small unchanged "knots" on her fingers for three months.  The impression was finger nodules; the physician suspected some mild irregularities of extensor tendon sheaths, very subtle and non-tender.  

(m)  A July 2009 rheumatologist assessed her as having diffuse nonspecific arthralgia/ numbness in the hands.  It was determined that there was no acute inflammatory condition occurring.  An addendum physician statement notes that the Veteran reported a history of various aches and pains.  She also reports a history of noticing knots in her knuckles.  The physician agreed with the rheumatologist's assessment that there was no clear evidence of an inflammatory arthritis at that time.  The physician believed that the "knots" she was seeing on her knuckles were the tendons appearing slightly prominent when her knuckles flexed.

(n)  A February 2010 VA rheumatology treatment record shows the Veteran was assessed as having polyarthralgia, though not secondary to inflammatory arthritis.  The physician wanted to get bilateral x-ray films of the hands, sacroiliac joints, and lower back.  However, there is no record that this was completed.

(o)  The Veteran underwent a VA orthopedic examination in January 2011.  She complained of leg and arm complaints involving the knees, ankles, feet, shoulders, wrists, and hands.  After physically examining the Veteran, the examiner assessed her as having normal knees, ankles, and left shoulder.  The overall impression was that the Veteran had a lower pain threshold and was experiencing normal sensations as being somewhat painful.

(p)  The Veteran also underwent a VA rheumatology examination in March 2011.  The Veteran complained of arthralgias primarily in the knee and feet.  After examining the Veteran and reviewing previous medical records, the examiner determined that the Veteran's polyarthralgia of the hands and feet was inconsistent with an autoimmune rheumatic disease, such as rheumatoid arthritis.

(q)  In April 2011, the Veteran underwent a VA examination of the hands and feet.  The examiner determined that the discomfort the Veteran had in the hands and wrists could be due to carpal tunnel syndrome, and that the pain in the feet might be due to mild flat foot, which was noted on her entrance examination, as well as due to her weight gain.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

10.  Thereafter, if and only if the Veteran does not withdraw her claim for gastroesophageal reflux disease, schedule the Veteran for a VA examination with a physician with the relevant background, if possible, to ascertain the etiology of the Veteran's claimed gastroesophageal reflux disease since her separation from military service.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted to determine whether the Veteran has gastroesophageal reflux disease.

Then the examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed gastroesophageal reflux disease had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In providing this opinion, the examiner should acknowledge any of the Veteran's statements asserting symptoms in service and since her discharge from service.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

11.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

12.  Finally, readjudicate the remaining claims on appeal with consideration of all relevant evidence submitted since the April 2015 supplemental statement of the case.  If any of the benefits remain denied, issue the Veteran and her representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


